239 Ga. 843 (1977)
239 S.E.2d 27
QUEEN TUFTING COMPANY
v.
FIREMAN'S FUND INSURANCE COMPANY.
32449.
Supreme Court of Georgia.
Argued September 12, 1977.
Decided October 20, 1977.
Mitchell, Mitchell, Coppedge, Boyett & Wester, William I. Boyett, for appellant.
Troutman, Sanders, Lockerman & Ashmore, Frederick E. Link, Robert L. Pennington, for appellee.
HALL, Justice.
This court granted the application for writ of certiorari to review the decision and judgment of the Court of Appeals in Queen Tufting Co. v. Fireman's Fund Ins. Co., 141 Ga. App. 792 (234 SE2d 354) (1977). The *844 Court of Appeals affirmed the grant of a summary judgment for the defendant on the ground that plaintiff's failure to file suit within the time stated in the insurance contract barred the action. The provision of the contract stated: "No suit or action on this policy for the recovery of any claim shall be sustainable in any Court of law or equity unless the insured shall have fully complied with all the requirements of this policy, nor unless commenced within twelve (12) months next after the happening of the loss, unless a longer period of time is provided by applicable statute."
The loss occurred approximately two and one-half years prior to the filing of the suit.
A majority of the Court of Appeals held that Code § 3-705, which provides for a six-year limitation on contract actions, was inapplicable. Three judges dissented. In our opinion, Code § 3-705 is the applicable statute.
Judgment reversed. All the Justices concur, except Hill, J., who concurs in the judgment only, and Marshall, J., who is disqualified.